Exhibit No. 10.28

[Escalating Price SARs, 2007 Plan, Class [A][B] Stock]

STOCK APPRECIATION RIGHTS CERTIFICATE

Non-transferable

GRANT TO

 

 

(“Grantee”)

by Journal Communications, Inc. (the “Company”) of Stock Appreciation Rights
with respect to

[                            ]

shares of its Class [A][B] Common Stock, $0.01 par value (the “SARs”), having an
escalating base value per share (the “Base Value”). The beginning Base Value
shall be $             per share, and the Base Value shall increase by __% per
year for each year that the SARs remain outstanding, starting on the first
anniversary of the Grant Date.

The SARs are granted pursuant to and subject to the provisions of the Journal
Communications, Inc. 2007 Omnibus Incentive Plan (the “Plan”) and to the terms
and conditions set forth on the following page (the “Terms and Conditions”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the SARs shall vest (become exercisable) in accordance with
the following schedule:

 

Continuous Status as a Participant

after Grant Date

   Percent of SARs Vested              

IN WITNESS WHEREOF, Journal Communications, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the Grant
Date.

 

JOURNAL COMMUNICATIONS, INC.     By:         Grant Date:    



--------------------------------------------------------------------------------

2007 Omnibus Incentive Plan Escalating-Price SAR

 

TERMS AND CONDITIONS

1. Base Value and Benefit. The Base Value of each SAR escalates annually, as
indicated on the cover page of this Agreement. Each SAR entitles Grantee to
receive from the Company upon the exercise of the SAR an amount, payable in
shares of Class [A][B] Common Stock, equal to the excess, if any, of (a) the
Fair Market Value of one share of Class [A][B] Common Stock on the date of
exercise, over (b) the Base Value per share as of the date of exercise.

2. Vesting of SARs. The SARs shall vest (become exercisable) in accordance with
the schedule shown on Page 1 of this Certificate. Notwithstanding the vesting
schedule, the SARs shall become fully vested and exercisable upon (i) Grantee’s
death or Disability during his or her Continuous Status as a Participant, (ii) a
Change in Control, unless the SARs are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with the Change in
Control, or (iii) if the SARs are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with a Change in Control, the
termination of Grantee’s employment by the Company without Cause (or Grantee’s
resignation for Good Reason as provided in any employment, severance or similar
agreement between Grantee and the Company or an Affiliate) within two years
after the effective date of the Change in Control.

3. Term of SARs and Limitations on Right to Exercise. The term of the SARs is a
period of ten years, expiring at 5:00 p.m., Central Time, on the tenth
anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the SARs will lapse prior to the Expiration Date upon the
earliest to occur of the following circumstances:

(a) Three months after the termination of Grantee’s Continuous Status as a
Participant for any reason other than (i) for Cause, (ii) by reason of Grantee’s
death, Disability, or Retirement, or (iii) following a Change in Control.

(b) Twelve months after the date of the termination of Grantee’s Continuous
Status as a Participant (i) by reason of his or her Disability, or (ii) for any
reason other than Cause or Retirement following a Change in Control.

(c) Twelve months after the Grantee’s death, if Grantee dies while employed, or
during the three-month period described in subsection (a) above or during the
twelve-month period described in subsection (b) above and before the SARs
otherwise lapse.

Upon Grantee’s death, the SARs may be exercised by Grantee’s beneficiary
designated pursuant to the Plan.

(d) 5:00 p.m., Central Time, on the Expiration Date if the Grantee’s termination
of Continuous Status as a Participant is by reason of his or her Retirement.

(e) 5:00 p.m., Central Time, on the date of the termination of Grantee’s
Continuous Status as a Participant if such termination is for Cause.

If Grantee returns to employment with the Company during the designated
post-termination exercise period, then Grantee shall be restored to the status
Grantee held prior to such termination but no vesting credit will be earned for
any period Grantee was not in Continuous Status as a Participant. If Grantee or
his or her beneficiary exercises a SAR after termination of service, the SAR may
be exercised only with respect to the Shares that were otherwise vested on
Grantee’s termination of service, including SARs vested by acceleration under
section 2.

4. Exercise of SARs. The SARs shall be exercised by written notice directed to
the Chief Accounting Officer of the Company or his or her designee at the
address and in the form specified by the Company from time to time. If the
person exercising a SAR is not Grantee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the SAR.

5. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the SARs. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Company, by withholding from the SAR shares of Stock having a Fair Market Value
on the date of withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Company establishes.

6. Limitation of Rights. The SARs do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the exercise of
the SARs. Nothing in this Certificate shall interfere with or limit in any way
the right of the Company or any Affiliate to terminate Grantee’s service at any
time, nor confer upon Grantee any right to continue in the service of the
Company or any Affiliate.

7. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
SARs may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an Affiliate. The SARs are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution, but the Committee may (but need
not) permit other transfers. The SARs may be exercised during the lifetime of
Grantee only by Grantee or any permitted transferee.

8. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the SARs upon any national securities exchange or under any
foreign, federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
exercise of the SARs, the SARs may not be exercised in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

10. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
Grantee and to Awards of this type.

11. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

12. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to: Journal Communications, Inc., 333 West State Street, Milwaukee,
Wisconsin, 83203, Attn: Chief Accounting Officer, or any other address
designated by the Company in a written notice to Grantee. Notices to Grantee
will be directed to the address of Grantee then currently on file with the
Company, or at any other address given by Grantee in a written notice to the
Company.

 